MEMORANDUM OF DECISION.
Lewis A. Clark appeals from the dismissal by the Superior Court (York County) of his appeal from a small claims judgment entered in favor of Beatrice Vitale in District Court (Biddeford). By appealing to the Superior Court Clark sought to have *244the small claims case tried de novo before a jury. See Ela v. Pelletier, 495 A.2d 1225 (Me.1985) (de novo jury trial assures defendant constitutional right to a jury in small claims cases). He failed, however, to file with his notice of appeal any affidavit that complies with the requirements of M.R.S.C.P. 11(d)(2). Having thus failed to show that his appeal raises any “genuine issue of material fact as to which [he has] a right to trial by jury,” M.R.Civ.P. 80L(c)(l), Clark has no basis for now asserting that the Superior Court’s dismissal of his appeal violates Me. Const, art. I, § 20.
The entry is:
Judgment affirmed.
All concurring.